Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,7-9,11,13,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradier(FR2712300) in view of Drew(US 2017235).

	Regarding claims 1,9,11,13,16,17, Pradier teaches a system and method for the maturation of wine comprising a tank which is connected to a series of wooden oak barrels which are connected. Pradier teaches that the wine slowly flows from the tank to the wooden barrel then back to the tank. Pradier also teaches the barrel on its side and an inlet and outlet but does not specifically teach that the inlet and outlet are on opposite ends of the barrel(see drawings and abstract). Pradier does not specifically teach the inlet is higher than the outlet. However, since wine is supposedly to readily flow from the inlet to the outlet, it would have been obvious to place the inlet higher than and on an opposite side of the outlet in order to use gravity to assist in the movement of the wine.
Pradier teaches that the barrels contain internal surfaces but does not teach that the internal surfaces form a series of compartments. 
	However, Drew teaches an insert for a barrel used for aging wine comprising baffles which divide the barrel into different compartments( Fig 1-2). Drew teaches that the baffles contain perforations that facilitate the contact of the spirits with the surfaces in flowing between opposite sides of the baffle members and that temperature changes and movement of the barrel provide currents of the wine against the baffles to other 
	It would have been obvious to include the insert of Drew in the barrels of Pradier in order to increase the color, bouquet and flavor of the wine. 
	Drew does not specifically teach that the barrel comprising a succession of respectively closed-off compartment, openings between said respectively closed-off compartments being limited to alternating ends of succeeding compartments to define a zig-zag flow path through lengths of said succeeding compartments. However, Drew specifically teaches that currents of wine can be created by movement of the barrel or changes in temperature(col 2, line 1-9). Therefore, it would have been obvious to adjust the placement of the perforations and movement of the barrel in order to cause the wine to go in a zig-zag flow path in order to extend the path of the wine and increase the contact between the wine and the wooden surfaces. Drew teaches that contact between wooden, charred surfaces causes the wine to develop a bouquet, flavor, and color so it would have been obvious to maximize the contact between the wine and the wooden surfaces  (col 1, line 49-col 2, line 9).   
	Pradier shows in the drawing that the barrel is much smaller than the tank but does not specifically teach that the barrel is less than fifth of the volume of the tank. However, it would have been obvious to adjust the size of the tank and the barrel depending on how large of a batch of wine is needed. 
	Regarding claim 7, Pradier teaches that the barrel is at a lower level than the top of the tank(see drawing). Therefore, gravity inherently assists in circulation.
. 
	 
	 
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradier(FR2712300) in view of Drew(US 2017235) further in view of Firestone(US 5906151)
Regarding claims 2 and 10, Pradier does not specifically teach that the tank is steel or the barrels are connected in parallel. However, Firestone teaches an apparatus for brewing an alcoholic beverage in which a tank is connected to a series of barrels that are connected in parallel(Fig 1, abstract). Firestone also teaches that the tank is steel(Claim 6). Therefore, it would have been obvious to connect the barrels of Pradier in parallel and make the tank out of steel since this is conventional setup for a wine aging process as taught in Firestone. 

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradier(FR2712300) in view of Drew(US 2017235)  in view of Hojnoski(US 4558639)
Regarding claim 18, Pradier teaches circulation is slow but does not specifically teach it is sufficiently slow to allow for sedimentation from said maturing wine within the tank. However, Hojnoski teaches an insert for a barrel used for aging wine which divides the barrel into different compartments(abstract, Fig 1-7).  Hojnoski teaches that(col 2, line 51-54) 
In wine manufacture low extraction of organic materials from the wood of the barrel and/or insert is required, and is 
	Therefore, it would have been obvious have the circulation of Pradier be sufficiently slow so that any foreign material from the barrel settles out from the wine. 

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
The applicant argues that Drew teaches against having currents and teaches the presence of baffles in order to prevent these currents. However, this teaching does not appear anywhere in Drew. In fact, Drew clearly desires the alcoholic spirits to flow in currents in order to contact the baffles and develop color and flavor.
See Drew(p.1, col 2, line 39-51), emphasis added
 From the foregoing, it will be seen that the method of treating spirits in accordance with the present invention comprises the subjecting of the new spirits to baffle members in a container and causing the spirits to be directed against such members by reason of currents set up in the container due to changes in temperature and movement of the container. Such contact of the new spirits with the charred and uncharred surfaces of the baffle member causes the abstraction of the desirable qualities so necessary to bouquet, flavor and color in the product.
Therefore, it would have been obvious to adjust the placement of the perforations and movement of the barrel in order to cause the wine to go in a zig-zag flow path in order to extend the path of the wine and increase the contact between the wine and the wooden surfaces. Drew teaches that contact between wooden, charred surfaces causes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791